Title: From George Washington to George Clinton, 15 June 1780
From: Washington, George
To: Clinton, George



Dr Sir
⟨Hd Qrs Springfield June 15, 1780⟩

I have ⟨the honor to inclose Your⟩ Excellency the copy of ⟨a letter which I wrote⟩ the 10th to the Lieutenant ⟨Governor of your⟩ State, and the Duplicate of ⟨another transmitted⟩ in that for Brigadier General ⟨Clinton—⟩The appearances here indicate ⟨more and more⟩ a serious design and increase ⟨my apprehensions⟩ for West point. I am therefor⟨e infinitely⟩ anxious that the New York ⟨Brigade should⟩ as speedily as possible reinfor⟨ce that⟩ post, unless Objects equally pressing a⟨nd important⟩ demand their assistance on the frontie⟨r. Your⟩ Excellency knows the immense valu⟨e of West⟩ point, and will determine as exig⟨encies⟩ may require.
I have directed Major General H⟨owe⟩ in case his force does not amount to ⟨a⟩ number sufficient for completely ma⟨ning⟩ all the Works—to apply to You for such ⟨a⟩ number of Militia as will make up the deficiency ’till the arrival of the New York Brigade. I entreat your

E⟨xcelle⟩ncy to comply with his request. I have the Honor to be with the greatest respect & regard Yr Excellencys Most Obedt st

Go: Washington


P.S. I request the favor of you to give General ⟨Howe such aid of transportation or otherwise as he may stand in need of for supplying the garrison⟩.

